09/21/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                    Case Number: DA 22-0319
                         DA 22-0319

 350 MONTANA, ERIC HUSETH, ABIGAIL HUSETH, AND JEROME WALKER,

                                                  Plaintiffs and Appellees,
                                    V.

        STATE OF MONTANA AND NORTHWESTERN CORPORATION,

                                              Defendants and Appellants.

         On Appeal from the Montana Fourth Judicial District Court,
                 Missoula County, Cause No. DV 21-00684
                  The Honorable Jason Marks, Presiding


  ORDER GRANTING APPELLANTS’ SECOND UNOPPOSED
       JOINT MOTION FOR EXTENSION OF TIME
              TO FILE OPENING BRIEF

AUSTIN KNUDSEN
Montana Attorney General
DAVID M.S. DEWHIRST                      EMILY JONES
 Solicitor General                        Special Assistant Attorney General
                                         Jones Law Firm, PLLC
BRENT MEAD                               115 N. Broadway, Suite 410
 Assistant Solicitor General             Billings, MT 59101
TIMOTHY LONGFIELD                        Phone: (406) 384-7990
 Assistant Attorney General              emily@joneslawmt.com
P.O. Box 201401
Helena, MT 59620-1401
Phone: 406-444-2026
david.dewhirst@mt.gov
brent.mead2@mt.gov
timothy.longfield@mt.gov

         Attorneys for Defendant-Appellant State of Montana
                (Additional Counsel listed on next page)
MONICA J. TRANEL                       HARLAN B. KROGH
Tranel Law Firm, P.C.                  BEN ALKE
202 West Spruce St.                    Crist, Krogh, Alke & Nord, PLLC
Missoula, MT 59802                     209 S. Willson Ave
(406) 926-2662                         Bozeman, MT 59715
mtranel@tranelfirm.com                 Tel: (406) 255-0400
                                       balke@cristlaw.com
Attorney for 350 Montana               hkrogh@cristlaw.com

THOMAS TOSDAL*                         HEATHER GRAHAME
Tosdal Law Firm                        SHANNON HEIM
P.O. Box 109                           NorthWestern Energy
Ovando, MT 59854                       208 N. Montana Ave., Ste. 205
406-793-1949                           Helena, MT 59601
tom@tosdallaw.com                      Tel: (406) 443-8996
                                       heather.grahame@northwestern.com
Attorney for Eric Huseth, Abigail      Shannon.Heim@northwestern.com
Huseth, and Jerome Walker
                                       Attorneys for Defendant-Appellant
*Admitted Pro Hac Vice                 Northwestern Energy

Attorneys for Plaintiffs-Appellees



     Upon consideration of Appellants’ motion for a 21-day extension

of time, and good cause appearing therefor,

     IT IS HEREBY ORDERED that Appellants are granted an

extension of time to and including October 19, 2022, within which to

prepare, file, and serve their opening briefs on appeal.




                                                                  Electronically signed by:
                                                                        Mike McGrath
                                                           Chief Justice, Montana Supreme Court
                                                                    September 21 2022